Citation Nr: 1041567	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by joint pain, chest pain and headaches, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the RO in Detroit, 
Michigan, which confirmed and continued a previous denial of 
service connection for vascular headaches, joint pain and chest 
pain.  The Board remanded this case in May 2009.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1.  There are no objective indications or otherwise independently 
verifiable indicators of multiple joint pain due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

2.  There are no objective indications or otherwise independently 
verifiable indicators of chest pain due to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  

3.  The Veteran is shown to have a chronic disability manifested 
by headaches; however the disability has not been manifested to a 
degree of 10 percent or more.  


CONCLUSION OF LAW

A chronic disability manifested by multiple joint pain, chest 
pain and headaches was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1117, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.303, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the issues currently on appeal 
in April 2009.  The Board instructed the RO to provide the 
Veteran with a corrective VCAA notice letter, associate with the 
claims file the Veteran's Persian Gulf War examination reports, 
schedule the Veteran for a VA examination, and readjudicate the 
claims.  As further discussed below, the Veteran was issued a 
corrective VCAA letter in July 2009, his Persian Gulf War 
examination reports have been associated with the claims file, he 
was provided a VA examination in October 2009, and his claims 
were readjudicated in a February 2010 supplemental statement of 
the case (SSOC). Thus, there is compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in January 2004 and July 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claims with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was given proper notice in the July 2009 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's claims 
were readjudicated in a February 2010 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Veteran's 
Persian Gulf War examination reports have been associated with 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA examination in October 2009 to 
assess the current nature of his claimed conditions.  The Board 
finds this opinion to be comprehensive and sufficient in 
addressing the matter of current diagnosis.  In this regard, it 
is noted that the opinion was rendered by a medical professional 
following a thorough examination and interview of the Veteran and 
review of the claims file.  The examiner obtained an accurate 
history and listened to the Veteran's assertions.  The examiner 
laid a factual foundation for the conclusions that were reached.  
The Board, therefore, concludes that the October 2009 examination 
report is adequate upon which to base a decision in this case.  
See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran seeks service connection for vascular headaches, 
joint pain and chest pain, claiming that these conditions are 
symptoms of a qualifying chronic disability under the provisions 
of 38 C.F.R. § 3.317 (2009).  However, for the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, a cardiovascular disease or an organic 
disease of the nervous system, when it is manifested to a 
compensable degree within one year of separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability: (1) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011, and (2) 
by history, physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  The term "Persian Gulf 
veteran" means a veteran who served on active military, naval, 
or air service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1).  Unlike the elements for direct service connection 
given above, for claims under 38 C.F.R. § 3.317, competent 
evidence linking a current disability to an event during service 
need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

A "qualifying chronic disability" means a chronic disability 
resulting from either of the following (or any combination of the 
following): an undiagnosed illness; and a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i); Presumptions of Service Connection for 
Persian Gulf Service, 75 Fed. Reg. 59,968-72 (Sept. 29, 2010) 
(removing 38 C.F.R. § 3.317(a)(2)(i)(C)).  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(2-5).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, headache, joint pain and cardiovascular signs 
or symptoms.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  The 
Board notes, however, that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board finds that the evidence of record 
does not establish entitlement to service connection for multiple 
joint pain, chest pain or headaches based on direct causation.  
See Hickson, supra.  There is no evidence that any of these 
symptoms had their onset in service.  Service treatment records 
are silent concerning any complaints, treatment or a diagnosis of 
joint pain, chest pain or headaches.  At separation examination 
in March 1993, the Veteran denied a history of swollen or painful 
joints, frequent or severe headaches, pain or pressure in chest, 
heart trouble, arthritis, rheumatism, and bone, joint or other 
deformity.  Findings on clinical evaluation were normal, and a 
chest X-ray was negative.  In addition, there is no evidence of 
arthritis, heart disease or headaches within one year of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board has considered the Veteran's statements that his 
symptoms had their onset in October 1991, within a few months of 
discharge; the statement of his spouse that his symptoms began 
upon discharge in August 1991; and the statement of his mother 
that his symptoms began following his return from Desert Storm.  
The Veteran, his mother and his spouse are certainly competent to 
attest that his symptoms had their onset in service or within a 
year thereafter.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau, supra; Buchanan, supra.  However, as 
previously noted, competency must be distinguished from weight 
and credibility.  See Rucker, supra.  In this case, the evidence 
of record contains some inconsistencies that diminish the 
probative value of their lay assertions.  Notably, the Veteran 
reported at a Persian Gulf registry examination in June 2004 that 
his symptoms of headaches, chest pain and joint pain had their 
onset in May 1993.  In this regard, the Board finds the 
statements of the Veteran, his mother and his spouse concerning 
the onset of his symptoms to be not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  In addition, the Board observes that the earliest 
documented complaint of headaches is in 1995, and joint pain and 
chest pain several years later in 1998.  As such, absent credible 
evidence that the Veteran's multiple joint pain, chest pain or 
headaches were incurred in service, service connection on a 
direct basis is not warranted.  See Hickson, supra.  

The Veteran's service personnel records show that he served in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  The Board will now consider whether service connection may 
be established on a presumptive basis for the Veteran's claimed 
multiple joint pain, chest pain and headaches as symptoms of a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

Private treatment records from the Midwest Health Center reveal 
complaints of and treatment for headaches as early as July 1995.  
In October 1995, an impression of vascular headaches was noted.  
Shortly thereafter, a CT scan of the brain without contrast 
demonstrated no evidence of mass effect or intracranial 
hemorrhage.  A CAT scan of the brain was normal.  An EEG was 
abnormal, indicating disturbance mostly on the left side.  In 
June 1997, a CT scan of the head with contrast was negative.  

The Veteran underwent a Persian Gulf registry examination in May 
1998.  An MRI scan of the brain was normal.  Results of an EEG 
were suggestive of the possibility of a left temporal 
disturbance.  The Veteran was assessed as having chronic daily 
headaches, vascular associated, with non-specific abnormal EEG 
left hemisphere.  

VA neurology treatment notes dated in July 1998 indicate an 
assessment of probable non-vascular headaches.  

At a VA chronic fatigue syndrome examination in September 1998, 
the Veteran complained of generalized headaches almost daily.  He 
denied any migratory joint pains, but described pain with 
activity in the right knee, right hip, right shoulder and left 
knee.  Diagnostic tests were negative for rheumatoid factor.  A 
knee X-ray showed very minimal degenerative changes, otherwise 
unremarkable.  An X-ray of the right hip and right shoulder 
demonstrated minimal osteoarthritic changes with no fracture or 
dislocation and; soft tissue was unremarkable.  A chest X-ray 
showed the heart to be normal; there were no clinical symptoms 
suggesting ischemia, and findings were electrocardiographically 
negative for ischemia at 18 METS.  The Veteran was diagnosed with 
atypical chest pain (with excellent exercise tolerance) and mild 
degenerative joint disease of the right hip, right knee and right 
shoulder.  

At a VA neurological examination in October 1998, the Veteran 
reported that his headaches began in the fall of 1991 after 
discharge from service.  He indicated that he was able to work 
with the headache except when it got occasionally severe.  He had 
missed 2 or 3 days of work over one year.  Following the 
examination, the Veteran was diagnosed with myofascial headache.  

VA treatment records dated in November 2003 show that the Veteran 
reported occasionally having a twinge of chest pain that 
generally lasted for a second or two and resolved without 
sequelae.  He complained of generalized aches and pains of 
multiple joints without joint swelling or warmth.  He also 
complained of headaches, which were described as occurring 
episodically, around two or three times a week, sometimes lasting 
a few hours to several days.  Following a physical examination, 
which revealed full range of motion in the upper and lower 
extremities without pain or restriction, the Veteran was assessed 
as having headaches, among other things.  

Private treatment records from J.M. Plasencia, M.D. reflect 
impressions of migraine headaches, chest pain, arthralgias, and 
osteoarthritis.  In February 2004, lab tests were negative for 
rheumatoid factor, and an ECHO was noted as being a negative 
graded exercise stress test, with a low probability of 
significant obstructive coronary artery disease.  

The Veteran underwent another Persian Gulf registry examination 
in June 2004.  Present symptoms of headaches, chest pain and 
joint pain were noted as having had their onset in May 1993.  A 
chest X-ray was negative for acute process.  The Veteran was 
diagnosed with cephalgia.  

VA treatment records dated in July 2004 show that the Veteran was 
seen for his complaints of multiple joint pain.  He also 
complained of chronic headaches that had been ongoing for 
approximately 12 years since the time he served in the military.  
On physical examination, there was no joint laxity, no obvious 
joint inflammation, slight crepitus in the bilateral knees with 
flexion, and no pain with maneuvers.  The Veteran denied pain 
with palpation of vertebral processes or vertebral musculature.  
The assessment was arthralgias.  It was noted that his physical 
examination was essentially negative, that he had inflammatory 
markers that would be repeated, and that he would be referred to 
Rheumatology for further workup.  

VA treatment records dated in October 2004 show a reported eight 
to ten year history of progressive joint pain, specifically in 
the knees, hips, back and occasionally the shoulders and elbows.  
The Veteran also complained of chronic headaches and chest pain.  
The Veteran reported having been diagnosed with fibromyalgia by a 
private physician.  He indicated that he had multiple 
inflammatory markers which were all negative and that his X-rays 
were essentially negative.  He also stated that it had been 
determined that these symptoms were secondary to Gulf War 
syndrome and related to his exposure to radiation and chemical 
warfare.  The Veteran described chest pains that were stabbing in 
nature, occurring two to three times a day, lasting a few seconds 
at a time, and non-radiating.  Physical examination revealed 
normal range of motion in all joints.  The Veteran was assessed 
as having possible fibromyalgia and Gulf War syndrome.  It was 
noted that the Veteran insisted that his symptoms were related to 
Gulf War syndrome, but that he showed no specific abnormalities 
other than his reported complaints of pain and constipation.  

Private treatment records from Pinconning Medical Center show 
that the Veteran reported in April 2008 that he had been 
diagnosed with fatigue and fibromyalgia.  Records dated from 
April 2008 to April 2009 reflect various assessments of migraine 
headaches, fibromyalgia, and Gulf War syndrome.  

In conjunction with the present appeal, the Veteran was afforded 
a VA examination in October 2009 to assess the current nature and 
etiology of his claimed headaches, chest pain and joint pain.  
The Veteran reported that these symptoms had their onset in 
October 1991.  On heart examination, the Veteran described having 
random chest pain that was intermittent with remissions.  He was 
not receiving treatment for this condition.  Results of a chest 
X-ray study, EKG and exercise stress test were all without 
abnormalities or complications.  Following the physical 
examination and a review of the lab test results, it was noted 
that the Veteran had a normal cardiac examination.  The examiner 
explained that there was no objective evidence or indication of a 
chronic heart disability.  

On examination of the joints, the Veteran reported pain 
predominantly in the knees and elbows that was intermittent with 
remissions.  He was taking Tramadol and Darvocet as needed.  
There were no constitutional symptoms or incapacitating episodes 
of arthritis.  The Veteran indicated that he had full range of 
motion of the joints and that he ambulated without difficulty.  
Physical examination of elbows and knees did not reveal any 
abnormal findings, and there was no objective evidence of pain 
with active motion or following repetitive motion.  X-rays of the 
bilateral elbows did not demonstrate any fracture or significant 
degenerative changes of either elbow.  X-rays of the bilateral 
knees revealed minimal degenerative changes of the right knee, an 
unremarkable left knee, and no effusions on either knee.  
Rheumatoid factor and ANA tests were negative.  Following the 
physical examination and a review of the lab test results, it was 
noted that the Veteran had a normal joint examination.  The 
examiner explained that there was no objective evidence or 
indication of a chronic disability manifested by joint pain and 
no radiological evidence of joint pathology.  

On neurological examination, the Veteran described his headaches 
as intermittent with remissions.  His current treatment regiment 
comprised taking Imetrex, Fiorinal and Midrin as needed.  It was 
noted that the frequency of the headaches was less than once 
every two months.  As to the severity of the headaches, the 
attacks were not prostrating, and ordinary activity was possible.  
The usual duration of the headaches was one to two days.  
Findings on motor and sensory examinations were all normal.  
Following the physical examination and a review of the tests 
results, the Veteran was diagnosed with cephalgia, by patient 
history.  The examiner explained, however, that there was no 
objective evidence or indication of a chronic disability 
manifested by headaches.  

After a thorough review of the claims file, the Board finds that 
the evidence fails to establish that the Veteran exhibits any 
objective indications of a chronic disability resulting from 
multiple joint pain and/or chest pain.  See 38 C.F.R. § 3.317.  
Although the Veteran has complained of joint pain and chest pain 
since as early as 1998, clinical tests, to include chest X-rays 
and rheumatoid factor/ANA tests, have consistently revealed 
normal or negative results.  Physical examinations have 
consistently shown normal range of motion in all of the joints.  
At the October 2009 VA examination, the examiner specifically 
found that there was no objective evidence or indication of a 
chronic heart disability or a chronic disability manifested by 
joint pain.  While fibromyalgia is mentioned in the medical 
treatment records, either in reference to the Veteran's reported 
medical history or as a possible or current assessment, there is 
nothing in the records showing that such an assessment was ever 
confirmed by objective clinical findings.  Moreover, to the 
extent the treatment records reflect some findings of 
osteoarthritis or arthralgias, such conditions are known clinical 
diagnoses and, therefore, not undiagnosed illnesses or medically 
unexplained multisymptom illnesses for which presumptive service 
connection can be granted under 38 C.F.R. § 3.317.  The Board 
does not question the fact that the Veteran suffers from joint 
pain and chest pain.  However, complaints of pain alone, without 
a diagnosed or identifiable underlying malady (e.g., an 
undiagnosed illness), does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, 13 Vet. App. at 285.  

The Board does, however, find there to be some objective 
indication that the Veteran suffers from a chronic disability 
manifested by headaches.  An EEG performed in October 1995 was 
abnormal, indicating disturbance mostly on the left side.  At his 
May 1998 Persian Gulf registry examination, an EEG likewise 
indicated possible left temporal disturbance.  

The inquiry that follows is whether the Veteran's chronic 
headache disability is shown to be manifest to a degree of 10 
percent or more.  See 38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. 
§ 3.317(a)(1)(i).  In this case, the Board finds it appropriate 
to rate the Veteran's headaches by analogy to migraine headaches, 
which are evaluated under Diagnostic Code 8100 of the Schedule of 
Rating Disabilities.  Migraine headaches with less frequent 
attacks than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months are rated 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability are rated 50 percent disabling.  38 
C.F.R. § 4.124a.  

The Board finds that the Veteran does not meet the criteria for a 
10 percent rating under Diagnostic Code 8100.  The relevant 
evidence, as summarized above, does not show the Veteran as 
having headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  Indeed, 
it was noted at the October 2009 VA examination that the 
frequency of the Veteran's headaches was less than once every two 
months and that the attacks were not prostrating.  While 
treatment records show that the Veteran has in the past 
experienced headaches more frequently, these headaches were not 
of such severity that they prevented him from working or engaging 
in ordinary activities.  At the October 1998 neurological 
examination, the Veteran reported that it was only occasionally 
that he experienced headaches that were severe enough to preclude 
him from working; he indicated that he had missed 2 or 3 days of 
work over a one-year period.  In view of the foregoing, the Board 
concludes that the Veteran's chronic headache disability has not 
become manifest to a degree of 10 percent or more at any time 
during the period on appeal.  Accordingly, service connection 
cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

As such, the Board concludes that service connection for a 
chronic disability manifested by multiple joint pain, chest pain 
and headaches is not warranted. Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Service connection for a chronic disability manifested by joint 
pain, chest pain and headaches, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


